f)

ey suse
V) Ste GevERN RNMERT, Of

[ Government’0 acting by aDanat ¢ COLIN tb
f pb Natural Resources (hereinafter called the Riinisterdeor the one part and XTR
[ OLD MINING LIMITED having its registered address at P. O. BOX TT.52

CANTONMENTS, ACCRA, GHANA (hereinafter called “the Company") oy
| [ “ second part:

WHEREAS:

he Government is desirous of developing its mineral resources in such mang f,

as will ensure that the maximum possible benefits accrue to the nation fromthe’
g exploitation of minerals and has agreed to grant the Company a Mining Leage i
the terms and conditions hereinafter following: vk
NOW THIS AGREEMENT WITNESSETH THAT:
j [ 1. GRANT OF MINING RIGHTS wh
(a) The Government hereby grants to the Company mining rights to ALL thet

; [ “the Lease Area”) together with mines, beds, seams, veins, channels and . we
strata of gold lying and being within and under the surface for a term of

[ fourteen (14) years from the date of this Agreement. Such term shall be
| renewable from time to time in accordance with the Minerals and Mining
| Act, 2006, (Act 703);

(b) The Government hereby grants to the Company the exclusive rights to
| work, develop and produce gold In the Lease Area for the said term of ‘
fourteen (14) years (including, the processing, storing and transportation

| of ore and materials together with the rights and powers reasonably

: incidental thereto) subject to the provisions of this Agreement,
| (¢) The Company shall not, however, conduct any operations in a sacred area

i
i

OATH OF PROOF

Geko (8... tian dec sssssseeonsseseatseees of ACCRA make oath and say
that on the 6 day of 3a, news 4 2011 I was present and saw
ALHAJI COLLINS DAUDA, Minister of Lands, Forestry and Mines duly execute
the Instrument now produced to me and marked “A” and that the said ALHAJI
COLLINS DAUDA can read and write.
SWORN at Accra, this Se
BEFORE ME

CERTIFICATE OF PROOF

+

Th bye JO Soc p
On the day of. 2011 at, O'clock in the

noon this Instrument was proved before me by the Oath of the within-named GEM YH Ban &
to have been duly executed by the within-named ALHAJI COLLINS DAUDA

for and on behalf of “the Government” of t
herein.

epublic of Ghana for Lessor

REGISTRAR OF LANDS

REGISTRAR
WGH Coury,
ACCRA

SHEDULE OF PLOTTING FEto

cy a ce SOR og Or Rg Ry ay Rg i  D

—sa OTF TT TF TT cot

(d)

(e)

(g)

(a)

} od
and shall not, without the prior consent in writing of the Minister conduct’
any operations: i
(@) within 50 yards of any building, installation, reservoir of dam, public

road, railway or area appropriated for railway;

(it) in an area occupied by a market, burial ground cemetery or

1
Government office, or situated within a town or village or set apart};

for, used, appropriated or dedicated to a public purpose,

The Company shall commence commercial production of gold within two
(2) years from the date of this Mining Lease. Jf
The Company shail conduct its operations in a manner consistent with ... | ,

good commercial mining practices so as not to interfere unreasonably °
with vegetation in the Lease Area or with the customary rights and
privileges of persons to farm, hunt and snare game, gather firewood for
domestic purposes or to collect snails,

The public shall be permitted at their sole risk to use without charge, any
road constructed by the Company in the Lease Area, in a manner
consistent with good mining practices, safety and security, provided that
such use does not unreasonably interfere with the operations of the
Company hereunder and provided also that such permission shall not ,
extend to areas enclosed for mining operations. it 4
Nothing contained in this Agreement shall be deemed to confer any rights
on the Company conflicting with provisions contained in the Minerals and °
Mining Act, 2006, (Act 703) or to permit the Company to dispense with
the necessity of applying for and obtaining any permit or authorization
which the Company may be required by law or regulation to obtain in
respect of any work or activity proposed to be carried out hereunder,
GRANT OF RIGHTS TO THIRD PARTIES IN THE MINING AREA:
Subject to satisfactory arrangements between the Government and the

1

4
|
i
|
i
)
‘
a a a a a a cc cs ae Ss nn Oe

Sos Been es ee es a

sr |

(b)

(a)

(b)

Company, the Government shail grant the first option to the Company to i.

work minerals other than gold and silver discovered in the Lease Area.
Failing such satisfactory arrangements between the Government and the ;
Company, the Government reserves the right to grant licences to third =:
parties to prospect for or to enter into agreements for the production of’
Minerals other than gold and silver in the Lease Area, provided that any’
such activity shall not unreasonably interfere with the rights granted to
the Company hereunder. :
POWER OF GOVERNMENT TO EXCLUDE PARTS OF THE MINING AREA:

The Government may by reasonable notice in writing to the Company wit

exclude from the Lease Area, at any time and from time to time, any part

which may be required for any stated public purpose whatsoever,

provided that:

()} The parts so excluded shall not have a surface area in the
aggregate greater than ten percent of the Lease Area.

(ii) Any parts of the Lease Area so excluded shall continue to form part
of the Lease Area subject to this Agreement . —_—

(iii) except that no mining operations shall be conducted on the parts
so excluded,

(iv) No part of the Lease Area shall be so excluded in respect of which
the Company shall have given prior notice specifying that such part
is required for mining operations hereunder or on which active
operations have commenced or are in progress (such as digging, :
construction, installation or other works related to gold and silver
mining) but, in lieu thereof, a part equal in area to any such part
shall be excluded for such public purposes; and

(v) | The Government shall not take to itself or grant to third parties the
right to mine gold and silver from any part so excluded.

The company shall be relieved of all liabilities or obligations hereunder in
7S TTF oT a ToT oT oT oT TT a Tt dTt4 oat aT oa Td4tF oT oT ae oo a).

n"_salVvC TT aT eT oT] —eaoT aT) seo ToT oT

—- oO or

respect of any part excluded under this paragraph except liabilities or! te
obligations accrued prior to such exclusion.
WORK OBLIGATION: i
The Company shall continuously operate in the Lease Area in accordance. !
with good mining practices until such time as the reserves or deposits may! *
be exhausted or the mine can no fonger be economically worked or until
this Agreement expires, whichever shall be sooner. |
CONDUCT OF OPERATIONS: ; 4
(a) The Company shall conduct all of its operations hereunder with due

diligence, efficiency, safety and economy, in accordance with good_
mining practices and in a proper and workmanlike manner,
observing sound technical and engineering principles using
appropriate modern and effective equipment, machinery, materials
and methods, and pay particular regard to conservation of:
resources, reclamation of land and environmental protection
generally. i

(b) The Company shall mine and extract ore in accordance with
paragraph 5(a) herein utilizing methods, which include dredging,
quarrying, pitting, trenching, stoping and shaft sinking in the Lease
Area.

(c) The company shall maintain all equipment in good and safe: .;

condition, normal wear and tear excluded, and shall keep all

excavated areas, shafts, pits and trenches in good and: safe:

condition and take all practical steps:~

(I) to prevent damage to adjoining farms and villages;

(i) to avoid damage to trees, crops, buildings structures and
other property in the Lease Area; to the extent, however,
that any such damage is necessary or unavoidable, the
Company shall pay fair and reasonable compensation.

een eee on
TT SF ST STF.) oT oes i ee]. aT TS oa TT oT ToT oT oT

7.

()

(d) The company shall as far as is necessary or practicable provide and: .

The Company shall fence off effectually from the adjoining lands,

all pits, shafts and other works made or used under the powers ,
hereof. , i
maintain in good repair and condition roads, gates, stiles and.
fences for the convenient occupation of the surface of the Lease
Area. ‘
The Company shall provide and maintain proper and sufficient.
drains, culverts, arches and passageways for carrying off any
waters which shall arise or be produced or interrupted by any of
the works hereby authorized so that the drainage of the Lease Area
may not be prevented or prejudiced.

6. NOTIFICATION OF DISCOVERY OF OTHER MINERALS:

(a)

The Company shall report forthwith to the Minister, the Chief te

Executive of the Minerals Commission, the Head, Inspectorate
Division of the Minerals Commission and the Director of Ghana
Geological Survey, the discovery in the Lease Area of any other
mineral deposits apart from gold and silver and the Company shall
be given the first option to prospect further and to work the said
minerals, subject to satisfactory arrangements between the
Government and the Company.

Falling any such satisfactory arrangements the Company shall not . -

produce any minerals from the Lease Area other than gold and
silver except where they are unavoidably linked with the production
of gold and silver.

SAMPLES:

(a)

The Company shall not during the currency of this agreement
SS Oo oar a ease
TTT eS eT TTT To.

(b)

“y

. . boy
remove, dispose of or destroy, except in analyses, any cores or!

samples obtained from the Lease Area without the prior consent in,
writing of the Head of the Inspectorate Division of the Minerals

Commission.

The Company shail provide the Director of Ghana Geological Survey

with such samples from the Lease Area as he may from time to,
time reasonably request, and shall keep such samples as he may

be directed to do so by the Head of the Inspectorate Division of the

Minerals Commission.

8. HEALTH, SAFETY AND ENVIRONMENTAL PROTECTION: .

(a)

The Company shall comply with all such reasonable instructions as
may from time to time be given by the Inspectorate Division of the
Minerals Commission for securing the health and safety of persons
engaged in or connected with the operations hereunder.

The Company shall adopt all necessary and practical precautionary _
Measures to prevent undue pollution of rivers and other potable .
water and to ensure that such pollution does not cause harm or
destruction to human or animal life or fresh water fish or
vegetation.

POWER OF HEAD OF THE INSPECTORATE DIVISION OF THE MINERALS

COMMISSION TO EXECUTE CERTAIN WORKS:
If the Company shall at any time fail to comply with any provisions of this

Agreement or applicable law and such failure is likely, in the opinion of the

Head of the Inspectorate Division of the Minerals Commission, to:

0)

(ii)
(ili)
(¥)

endanger the health or safety of persons, or

endanger the environment, or

cause harm or destruction to potable water; or

result in damage to mining equipment or other structures or

|

—+,  —
—_—= so
QV IT. TT SFT Tl aa oooTF oa

—_— OOF

10.

(a)

IL.

installation; |

the Head of the Inspectorate Division of the Minerals Commission, shall

after giving the Company reasonable notice, execute any works which in ; {
his opinion are necessary and practicable in the circumstances and the! n
costs and expenses of such works shall be borne by the Company. ‘
LIABILITY FOR DAMAGE OR INJURY AND INDEMNITY:

for any damage, loss or injury caused to any person, property or
interest as a result of the exercise by the Company of any rights or

|
Nothing in this Agreement shall exempt the Company from liability + i
i

(b)

powers granted to it under this Agreement. ee weed
The Company shall at all times indemnify the Government and its
officers and agents against all claims and liabilities in respect of any

loss suffered

by or damage done to third parties arising out of the exercise by =:
the Company of any rights or powers granted to it under this
Agreement provided that the Company shall not so indemnify the |
Government, its officers and agents where the claim or liability .
arises out of the wrongful or negligent acts of the Government, its
officers and agents. t

EMPLOYMENT AND TRAINING: '

(a)

(b)

(c)

Citizens of Ghana shall be given preference for employment by the
Company in all phases of its operations hereunder to the maximum
possible extent, consistent with safety, efficiency and economy.

Except with respect to unskilled personnel, the Company may
employ non-Ghanaian personnel in the conduct of its operations
provided that the number of such non-Ghanaian personnel {
employed shall not exceed the quota permitted by the Government. °  ‘
The Company shalt provide appropriate programmes of instruction

and theoretical and practical training to ensure the advancement, ©
ees
——T 7V - 7q - —

12.

13.

development, improved skills and qualification of Ghanaian - '

employees in all categories of employment. ,
PREFERENCE FOR GHANATAN GOODS AND SERVICES tf

i ian
In the conduct of its operations and in the purchase, construction and
1

installation of facilities, the Company shall give preference to:-

(a) materials and products made in Ghana, if such materials and .
products are comparable or better in price, quality and delivery
dates than materials and products from foreign sources; ‘

(b) service agencies located in Ghana owned by Ghanaian citizens or:
companies organized pursuant to Ghanaian law, including but not...

limited to, insurance agencies, bidding contractors, import brokers,
dealers and agents if such agencies give or provide equal or better
price and quality of service than competing foreign firms and can
render services at such times as the Company may require.

AFFILIATED COMPANY TRANSACTIONS:

(a) Any services including services in respect of the purchase and
acquisition of materials outside Ghana provided by an affiliated
company shall be obtained only at a price, which is fair and
reasonable. The Company shall, at the request of the Minister,
provide such justification of costs as may be required, duly.
supported by an Auditor's certificate if necessary.

(b) Any other transactions between the Company and an affiliated
company shall be on the basis of competitive international prices
and upon such terms and conditions as would be fair and
reasonable had such transactions taken place between unrelated
parties.

(¢) The Company shall notify the Minister of any and all transactions
—_=> Oana aes es _

—
14.
(a)

(b)

i, bone

im

t

between the Company and an affiliated company and shail supply ;
such details relating to such transactions as the Minister may by |
notice reasonably require. ;
TECHNICAL RECORDS: | {
The Company shall maintain at its registered or mine offices complete + ;
records of pits and trenches (location, depths of overburden and gravel 4
and assay value) in the Lease Area in such form as may from time to time }
be approved by the Head of the Inspectorate Division of the Minerals i
Commission, Chief Executive of the Minerals Commission and the Director’ i
of Ghana Geological Survey. |
The Company shall maintain at the said offices copies of all reports
including interpretations dealing with gold and silver prospects in the
Lease Area in the course of its operations hereunder and copies of all
tests and analyses, geological and geophysical maps, diagrams or charts
relevant to its operations hereunder. These reports and records may be
examined by persons in the service or acting on behalf of the Government
and authorized in writing by the Minister.
The Company shall maintain at the said offices correct and intelligible
plans and sections of all mines which plans and sections shall show the
operations and workings which have been carried on as well as dykes, , '
veins, faults and other disturbances which have been encountered ini such ' j
workings and operations. All such plans and sections shall be made,
amended and completed from actual surveys conducted for that purpose.
(c) Upon expiration or termination of this Agreement or the surrender of
any part of the Lease Area, such records and data as are required to
be maintained pursuant to this paragraph which relate to the Lease
Area, or such part of the Lease Area as may have been surrendered
shall be delivered to the Head of the Inspectorate Division of the
Minerals Commission, Chief Executive of the Minerals Commission and
a a a rs

5.

16.

the Director of Ghana Geological Survey and shall become the property |

of the Government without charge. , | H \
PRODUCTION RECORDS: af 1 ! ; \
The Company shall maintain at its registered or mine offices complete and i
accurate technical records of its operations and production in the Lease ‘ ;
Area in such form as may from time to time be approved by the Head of : : |
the Inspectorate Division of the Minerals Commission.
FINANCIAL RECORDS: |
(a) The Company shall maintain at its registered or mine offices, detailed | ‘ 1 h

and complete accounts and systematic financial records of its, a

operations as may be required by law. The books of account shall
show all revenues received by the Company from all sources
including its operations hereunder, as well as all its expenditure.
The Company shall provide for a clear basis for understanding and
relating the financial records and accounts to its operations. , |
(b) The Company’s books of account shall be kept on the basis of
generally accepted accounting principles.
(c) The Company shall keep separately records and financial
statements in terms of Ghana currency and also in terms of U.S.
Dollars or other international currency and may record in foreign
currency such claims and liabllities as arise in such foreign currency. f
(c) The Company's books of account shall be audited within six(6)° 7. |
months after the close of each Financial Year by a qualified 4
Accountant and member of the Ghana Institute of Chartered = i
Accountants. Such auditing shall not in any way imply acceptance i
of its results by the Government or preclude the Government from !
auditing such books of account. The Company shall deliver to the
Minister without charge, copies of all or any part of such financial
records as he may from time to time reasonably request.
TSI U0 TS SS Sos a ST eT a ToT oT oT TS oT oT

—= 4

17.

REPORTS: Dt I

(a) The Company shall furnish a report each quarter, to the Minister,
the Head of the Inspectorate Division of the Minerals Commission, j
the Chief Executive of the Minerals Commission and the Director of {
Ghana Geological Survey, in such forms as may from time to time , ;
be approved by the Minister, regarding the quantities of gold and
silver won in that quarter, quantities sold, the revenue received and : { i
royalties payable for that quarter and such other information as _ ;
may be required. Such reports shall be submitted not later than, +
thirty (30) days after the end of each quarter.

(b) | The Company shall furnish a report each half-year to the Minister,
the Chief Inspector of Mines of the Inspectorate Division, Minerals
Commission, the Chief Executive of the Minerals Commission and
the Director of Ghana Geological Survey in such form as may from

time to time be approved by the Minister summarising the results
of its operations in the Lease Area during the half-year and records =,
to be kept by the Company pursuant to paragraphs 14, 15 and 16
hereof. Each such report shall include a description of any
geological or geophysical work carried out by the Company in that
half-year and a plan upon a scale approved by the Head of the
Inspectorate Division of the Minerals Commission showing dredging
areas and mine workings. Such reports shall be submitted not later
than forty (40) days after the half-year to which they relate. ‘

(c) The Company shalt furnish a report each Financial Year in such
form as may from time to time be approved by the Minister to the
Head of the Inspectorate Division of the Minerals Commission, the. | .
Chief Executive of the Minerals Commission and the Director of
Ghana Geological Survey Department summarising the results of its
operations in the Lease Area during that Financial Year and the |
TSH S] TTT SS eT SS TS TF oT TS. oT oa TS aT] TT) aT aT] aT 4) oT ToT. TTT

(d)

(e)

ang F
records required to be kept by the Company pursuant to.
paragraphs 14, 15, and 16 hereof. Each such report shall include a
description of the proposed operations for the following yeat with |

i.
an estimate of the production and revenue to be obtained | “f
t
4
7

t

therefrom. Such reports shall be submitted not later than. sixty
(60) days after the end of each Financial Year. i :
The Company shall furnish the Minister, the Head of the {
Inspectorate Division of the Minerals Commission, the Chief
Executive of the Minerals Commission and the Director of Ghana }
Geological Survey not iater than three (3) months after the. _
expiration or termination of this Agreement, with a report giving an
account of the geology of the Lease Area including the stratigraphic

and structural conditions, together with a geological map on a scale
prescribed in the Mining Regulations. ,

The Company shall furnish the Minister and the Chief Executive of

the Minerals Commission, with a report of the particulars of any, :
proposed alteration to its regulations. The Company shall also
furnish the Minister and the Chief Executive of the Minerals
Commission with a report on the particulars of any fresh issues of
shares of its capital stock or borrowings in excess of an amount
equivalent to the Stated Capital of the Company. All such reports

shall be in such form as the Minister may require and shall be
submitted not less than twenty-one (21) days (or such lesser period =;
as the Minister may agree) in advance of any proposed alteration,

fresh issue or borrowing, as the case may be. i} :
The Company shall, not later than 180 days after the end of each
Financial Year, furnish the Minister and the Chief Executive of the
Minerals Commission with a copy each of its annual financial
reports including a balance sheet, profit and loss account, and all
a a a SD De

18.

(a)

notes pertaining thereto, duly certified by a qualified accountant
who is a member of the Ghana Institute of Chartered Accountants.
Such certificate shall not in any way imply acceptance of. such
reports by the Government or preclude the Government. from , :
auditing the Company's books of account. ‘ \
(g) | The Company shall furnish the Minister, the Head of the
Inspectorate Division of the Minerals Commission, the ‘Chief :
Executive of the Minerals Commission and the Director of Ghana } t
Geological Survey with such other reports and information
concerning its operations as they may from time to time reasonably :
require.
INSPECTION:
Any person or persons in the service of or acting on behalf of the
Government and authorized in writing by the Minister shall be
entitled at all reasonable times to enter into and upon any part of
the Lease Area and the Company's registered office, for any of the
following purposes: i
(i) to examine the mine workings, equipment, buildings,
installation and any other structures used in the mining
operation;

(ii) to inspect the samples which the Company is required to
keep in accordance with the provisions of this Agreement;

(iif) to inspect and check the accuracy of the weights and
measures and weighing and measuring devices, used or
kept by the Company;

(iv) to examine and make abstracts of the books and records
kept by the Company pursuant to this Agreement; t

(v) to verify or ensure compliance by the Company with all

we ee
a ss rs ce a

19,

20,

D4
applicable laws and regulations and with its obligations
hereunder; : ‘
(VI) _ to execute any works which the Head of the Inspectorate

Division of the Minerals Commission may be entitled to:
execute in accordance with the provisions of the Mining |

Laws and Regulations of Ghana, or of this Agreement. ,

(b) The Company shall make reasonable arrangements to facilitate any ;

|
such work or inspection, including making available employees of
the Company to render assistance with respect to any such work or

inspection. All such works and inspections shall be listed by the .

Company in the reports and furnished each half year.
CONFIDENTIAL TREATMENT:
The Government shall treat all information supplied by the Company
hereunder as confidential for a period of five (5) years from the date of
submission of such information or upon termination of this Agreement

whichever is sooner and shall not reveal such information to third parties
except with the written consent of the Company which consent shall not
be unreasonably withheld. The Government and persons authorized by
the Government may nevertheless use such information received from the
Company for the purpose of preparing and publishing general reports on
Minerals in Ghana and in connection with any dispute between the
Government and the Company.
EINANCIAL OBLIGATIONS:
(a) Consideration Fees
The Company shall, in consideration of the grant of the Mining
Lease pay to Government an amount of US$30,000.00 (enity
thousand United States Dollars).
(b) Rent: :
a a ee

_—- OO oO ane i ont esr aT aT oT i nn a 984 TT aT aT] oT oT

21.

The Company shall pay rent (which shall be subject to review ) at

the rate of GH¢260.00 (two hundred and sixty Ghana cedis) !

(i) the said rent shall be paid half yearly in advance on or “
before the first day of January and on or before the first day
of July In each year. '

(ii) in the event of a surrender of any part of the Lease Area
pursuant to paragraph 25 hereof, no rental payments shall
be refunded in whole or in part of any area so surrendered

4 1
for which yearly rental has been paid in advance or shall; ; ;

rental payments be refunded in the event of termination.

ROYALTIES:

{a)

(b)

The Company shall pay to the Government royalty as prescribed by
legislation.

The Company shall pay royalty to the Government each quarter
through the Commissioner of Internal Revenue based on the
production for that quarter, within thirty (30) days from the end of
the quarter.

Any necessary adjustments shall be made annually within sixty (60)
days of the end of each Financial Year, except that any over-
payment of royalty shall not be refunded by the Government but
shall be credited against royalty due and payable in the next
quarter. '

In the event of a dispute with respect to the amount of royalty
payable hereunder, the Company shall first make payment of the
lower of the disputed amounts and shall pay forthwith any further
royalty which shall be agreed upon or determined to be payable by
arbitration in accordance with paragraph 35 hereof. Such further
royalty shall carry interest to be agreed upon or at the ruling prime
rate in Ghana at the time of the award or agreement to take effect

|
ss oOOo_o OO Oe ore ol
mm TS SSS TT Fd

‘ i
“hod : il
from the date on which such amount ought originally to have. been '. : |
paid. . '
() The Company shall also pay royalty on all timber felled by the po
Company in accordance with existing legislation.
22, LATE PAYMENTS: : ;
(a) Anything herein contained to the contrary notwithstanding, the !
Company shall pay as penalty for any late payment of any amounts " |
due to the Government hereunder, an additional amount calculated
at the Bank of Ghana re-discount rate for every thirty-day perlod or
part thereof for the period of the delay in paying the amounts, that_ :
is to say, the period between the actual payment date and the date
on which each such payment should have been made.
(b) In the event the Company shall fail to make payment to the
Government of any amount due hereunder, the Government
without prejudice to any other rights and remedies to which it may
be entitled, may, after giving 30 days notice in writing, enter into
and upon the Lease Area and seize and distrain and sell as
landlords may do for rent in arrears, all or any of the stocks of gold
and silver produced therefrom, and the plant and equipment, :
materials and supplies belonging to the Company which shall be
thereon; and out of the monies obtained from the sale in respect of
such distress may retain and pay all of the arrears of any amounts
due hereunder and the costs and expenses incidental to any such
distress and sale and deliver up the surplus (if any) to the
Company.
23. TAXATION:
(a) The Company shall not be required to deduct or withhold any taxes
from any payment made from its external account of which is
authorized under the terms of the Minerals and Mining Act, 2006
ee re
“sa a oOo oOo) ao oaaT9]Tt ore ol

1

nen

24.

25.

(b)

(Act 703) of: . | :
(i) any interest or other costs or fees paid in respect of any

borrowing by or on behalf of the company in foreign ; , 1

currency for the project;
(ii) any dividends paid to the shareholders.
Save for the above, the Company shall pay tax in accordance with
the laws of Ghana.

FOREIGN EXCHANGE:
All foreign exchange transactions shall be in accordance with the laws of !

Ghana. oo.
SURRENDER:

(a)

(b)

The Company may surrender at any time and from time to time, by
giving not less than two months’ notice to the Minister, all its rights
hereunder in respect of any part of the Lease Area not larger in the
aggregate than 20% of the said Area. The Company may
surrender a larger part of the Lease Area by giving not less than
twelve (12) months’ notice to the Minister. The Company shall be
relieved of all obligations in respect of the part or parts of the
Lease Area so surrendered except those obligations, which accrued
prior to the effective date of surrender.

The Company shall leave the part of the Lease Area surrendered
and everything thereon in a good and safe condition, provided,
however that the Company shall have no such obligations for'areas
surrendered on which the company has not undertaken any works”
or which have not been affected by the operations of the Company.
The Company shall take all reasonable measures, in accordance
with good mining practices to leave the surface of such part of the
Lease Area surrendered, in good and usable condition having
regard to the ecology, drainage, reclamation and the protection of
—~S> ms aa

26.

27,

the environment, In the event that the Company fails to do so, the ,
Minister shall make such part and everything thereon safe and in {
goad, usable condition at the expense of the Company. § The .
provisions of sub-paragraphs (a) and (c) of paragraph 29 hereot
shall apply. 1 ;
(c) The Company shall, on such terms and conditions as may be
agreed upon between the Government and the Company, be |

entitled to such wayleaves, easements or other rights through or; oH

across the surrendered part or parts as may be necessary for its

‘

operations and such wayleaves shall not form part or be included in. _ 2

the calculation of the area of the retained part.

(c) The Government may require that there be reserved over any part
surrendered such wayleaves, easements or other rights as will in its
opinion be necessary or convenient to any party to whom the
Government may subsequently grant a prospecting licence or
mining lease.

EXTENSION:

If the Company, not less than six (6) months before the expiration of this

Agreement, applies to the Minister for an extension of the term hereof and

if the Company shall not be in default at that time in the performance of

any of its obligations hereunder, the Company shall be entitled to an
extension of the period of this Agreement upon such terms and conditions
as the parties may then agree.

COMPANY'S RIGHT TO TERMINATE AGREEMENT: '

The Company may, if in its opinion the mine can no longer be!

economically worked, terminate this Agreement by giving not less than
nine (9) months’ notice to the Government. Such termination shall be
without prejudice to any obligation or liability incurred by the Company
hereunder prior to the effective date of such termination.
TOT TT TT se ST eT eT aT eas Tt TTS oT oo ToT

28.

GOVERNMENT'S RIGHT TO TERMINATE AGREEMENT: oo

(a)

(©)

The Government may, subject to the provisions of this paragraph,

terminate this Agreement if any of the following events * shall

occur:- !

(i) the Company shall fail to make any of the payments
provided for in this Agreement on the payment date;

(ii) the Company shall contravene or fail to comply with any
other provisions of this Agreement; or '

(iif) the Company shall become insolvent or bankrupt or enter

i

into any agreement or composition with its creditors or take _

advantage of any law for the benefit of debtors or go into
liquidation, whether compulsory or voluntary, except for the
purposes of reconstruction or amalgamation; or

(iv) the Company makes a written statement to the Government

on any material matter in connection with this Agreement or :

with its operations which the Company knows to be false or

makes recklessly without due regard as to whether it was

true or false.
If and whenever the Government decides there are grounds to
terminate this Agreement pursuant to clauses (i) and (if) of the
preceding sub-paragraph, the Government shall give the Company
notice specifying the particular contravention or failure and permit
the Company to remedy same within one hundred and twenty
(120) days of such notice, or such longer period as the Minister
may specify in such notice as being reasonable in the
circumstances.
If the Company shall fail to remedy any event specified tn clauses
and (ii) of sub-paragraph (a) of this paragraph within the stated
period, or an event specified in clauses (ii) and (iv) of the said sub-
SI oT TF ToT) sT.4. oa TT. Te Ta TFT Tt aT oT Tt Tt oT Tt onl

29,

(d)

(e)

paragraph shall occur, the Government may by notice to the
Company terminate this Agreement, provided that if the Company

disputes whether there has been any contravention or failure to. .

comply with the conditions hereof (including any dispute as to the
calculation of payments by the Company to the Government
hereunder), and the Company shall, within such period as aforesaid
refer the dispute to arbitration In accordance with paragraph 35.
hereof and, thereafter, diligently prosecute its claim thereunder,

the Government shall not terminate this Agreement except as the ,
same may be consistent with the terms of the arbitration award.

No delay or omission or course of dealing by the Government shall
impair any of its rights hereunder or be construed to be a waiver of
any event specified in sub-paragraph (a) of this paragraph or an
acquiescence therein.

Upon termination of this Agreement, every right of the Company
hereunder shall cease (save as otherwise specifically provided
hereunder) but subject nevertheless and without prejudice to any
obligation or liability imposed or incurred under this Agreement
prior to the effective date of termination and to such rights as the
Government may have under the law.

ASSETS ON TERMINATION OR EXPIRATION:

(a)

(b)

The Company may within six months of the termination of the
Mining Lease or a further

period allowed by the Minister, remove the mining plant if the
mining plant is removed solely for the purpose of use by the
Company or a person deriving title through the Company, in
another relevant mining activity in the Country.

A mining plant not removed by the Company within two months

1

‘
>. oO] oT] oT]. aT T4 TS TF TV oT oo oT TI oT oa TI aT aT TooToo Tt onl

(c)

(d)

(2)

(f)

after notice is given by the Minister to the Company at anytime * ' :

after expiration of the period referred to in subsection (a), :shall

vest in the Republic on the expiration of the two month notice -

period.

Nothing in this Agreement removes or diminishes an obligation that
the Company may have under the Minerals and Mining Act, 2006,
(Act 703), another enactment or a condition of this Agreement to
remove a mining plant and rehabilitate the land.

Notwithstanding the foregoing, the Minister, may by notice to the

‘

u

if

Company require the removal or destruction of any assets of the. _

Company in the Leased Area, and if the Company does not remove
or destroy such assets within a period of thirty (30) days from the
date of the Minister’s notice to that effect, the Minister shall cause
such removal or destruction at the expense of the Company.

The Company shall take all reasonable measures to ensure that all
of the assets to be offered for sale to the Government or
transferred to the Government in accordance with this paragraph
shall be maintained in substantially the same condition in which
they were at the date of the termination or the date on which the
Company reasonably knew that such termination would occur and
any such assets shall not be disposed of, dismantled or destroyed
except as specifically provided for in this paragraph.

Upon the termination or expiration of this Agreement, the Company
shall leave the Lease Area and everything thereon in good
condition, having regard to the ecology, drainage, reclamation,
environmental protection, health and safety; provided however that
the Company shall have no obligation in respect of areas where the
Company has not undertaken any work or which have not been
affected by the Company’s operations. In this connection, unless
30.

(9)

(h)

the Chief Inspector of Mines otherwise directs, the Company shall,
in accordance with good mining practices, fill up or fence and make
safe all holes and excavations to the reasonable satisfaction of the
Chief Inspector of Mines. In addition the Company shall take all
reasonable measures to leave the surface of the Lease Area in
usable condition and to restore all structures thereon not the
property of the Company to their original condition. In the event
that the Company fails to do so, the Minister shall restore and
make safe the Lease Area and everything thereon at the expense
of the Company. Ton
The Company shall have the right to enter upon the Lease Area for
the aforesaid purposes, subject to the rights of surface owners or
others, for a period of six (6) months from the effective date of the
termination or such longer period as the Minister may decide.

On the termination of this Agreement, the Company shall deliver to
the Minister the records which the Company is obliged to maintain
under the Minerals and Mining Act, 2006, (Act 703); the plans and
maps of the area covered by the mining lease prepared by the
Company; and other documents, including in electronic format, if
available that relate to the mineral right.

FORCE MAJEURE:

(a)

(b)

For the purpose of this paragraph, force majeure includes acts of
God, war, strikes, insurrection, riots, earthquakes, storm, flood or
other adverse weather conditions or any other event which the
Company could not reasonably be expected to prevent or control,
but shall not include any event caused by a failure to observe good
mining practices or by the negligence of the Company or any of its
employees or contractors,

The Company shall notify the Minister within forty-eight (48) hours
Se es ere ee DC re ee es ee

31,

32,

(c)

()

of any event of force majeure affecting its ability to fulfil the
conditions hereof or of any events, which may endanger the natural
resources of Ghana and similarly notify the Government of the

restoration of normal conditions within forty-eight hours of such :

restoration. This provision shall be in addition to any requirements
contained in the Mining Regulations in force in Ghana.

All obligations on the part of the Company to comply with any of
the conditions herein (except the obligation to make payment of

monies due to the Government) shall be suspended during the | ‘ ‘

period the Company is prevented by force majeure from fulfilling :

such obligations, the Company having taken all reasonable
precautions, due care and reasonable alternative measures with the
objective of avoiding such non-compliance and of carrying out its
obligations hereunder. The Company shall take all reasonable
steps to remove such causes of the inability to fulfil the terms and
conditions hereof with the minimum of delay.

The terms of this Agreement shall be extended for a period of time
equal to the period or periods during which the company was
affected by conditions set forth in the sub-paragraph (a) and (b) of
this paragraph or for such period as may be agreed by the parties.

POLITICAL ACTIVITY:
The Company shall not engage in political activity of any kind in Ghana or

make a donation, gift or grant to any political party. The Company ‘shall

make it a condition of employment that no employee, other than a citizen

of Ghana shall engage in political activity and shall not make donations,

gifts or grants to any political party. In the event of any such employee

acting in disregard to this condition, he shall be dismissed forthwith.
ADVERTISEMENTS, PROSPECTUSES, ETC:

se nee ns rs Dees Ss Dr Pes re

33.

34,

35,

Neither the Company nor any affiliated Company shall in any manner
claim or suggest, whether expressly or by implication that the Government
or any agency or official thereof, has expressed any opinion with respect
to gold in the Lease Area and no statement to this effect shall be included
in or endorsed on any prospectus notice, circular, advertisement, press
release or similar document issued by the Company or any affiliated
Company for the purpose of raising new capital.

CO-OPERATION OF THE PARTIES:

Each of the parties hereto undertake that it will from time to time do all

such acts and make, enter into, execute, acknowledge and deliver at the |

request of the other party, such supplemental or additional instruments,
documents, agreements, consents, information or otherwise as may be
reasonably required for the purpose of implementing or further assuring
the rights and obligations of the other party under this Agreement.
NOTICE:
Any application, notice, consent, approval, direction, instruction or waiver
hereunder shall be in writing and shail be delivered by hand or by
registered mail. Delivery by hand shall be deemed to be effective from
the time of delivery and delivery by registered mail shail be deemed to be
effective from such time as it would in the ordinary course of registered
mail be delivered to the addressee.

ARBITRATION AND SETTLEMENT OF DISPUTES:

(a) Any dispute between the parties in respect of the Interpretation or
enforcement of the provisions of this document shalt be settled in
accordance with the procedures available in Ghana for the
settlement of such dispute provided that at the instance of either
of the parties any such dispute may be submitted for settlement by
arbitration under the Arbitration Rule of the United Nations
Commission on International Trade Law (the “UNCITRAL Rule”),

_—oo——oT]F=aT Se ST. oT: oo To) T.4o T. oT TT oT aT aT eT. ea TTS oT oT oT TT

(b)

(c)

(d)

Any arbitration under the UNCITRAL Rules shall be by three (3)

arbitrators unless the parties agree to a single arbitrator. i The :

'
place of arbitration shall be Accra and the proceedings shall be in

English unless the parties otherwise agree. Ghana Law shall be the
law applicable to the proceedings.
Nothing in clause 35(a) or 35(b) shall prevent either of the parties

from requesting any judicial authority to order provisional measures -

prior to the initiation of arbitration proceedings or during the
proceedings for the preservation of their respective rights.

The parties acknowledge and that this Agreement was made on the —

basis of the laws and conditions prevailing at the date of the
effective conclusions of the negotiation of this Agreement and
accordingly, if thereafter, new laws and conditions come into
existence which unfairly affect the interest of either party to this
Agreement, then the party so unfairly affected shall be entitled to
request a re-negotiation and the parties shall thereupon re-
negotiate.

The parties hereby undertake and covenant with each other to
make every effort to agree, co-operate, negotiate and to take such
action as may be necessary to remove the causes of unfairness or
disputes.

36 ASSIGNMENT AND TRANSFER OF RIGHTS:

(a)

(b)

This Agreement shall not be assignable in whole or in part by the
Company without the prior consent in writing of the Government
The Government may impose such conditions precedent to the’
giving of such consent as it may deem appropriate in‘ the
circumstances. No assignment, however, may relieve the Company
of its obligations under this Agreement except to the extent that
such obligations are actually assumed by the Assignee.
ar
A Or Oe Oe

ee es!

37.

38.

(¢) During the term of this Agreement, no shares of the capital stock of
the Company may be transferred except in accordance with the
Minerals and Mining Law. |

HEADINGS:

The headings given to paragraphs in this Agreement are for convenience °

only and shall not affect the construction or interpretation of, this

Agreement. : {>

GOVERNING LAWS:

This Agreement shall be governed and construed in accordance with the L. ,

Laws of Ghana.

fe
a a a rs ee De ens rns ms ee Ds ee

_- oOo ron eT or ees eT a 98 8984 oT Te eT —esT94 estan es —=eomT—aoT

THE SCHEDULE ABOVE REFERRED TO

All that piece or parcel of land containing an approximate total area of 51.67
square kilometers Lying to the North of Latitudes 6° 13/02”, 6° 14’ 41” and

6° 14’ 11”; South of Latitudes 6° 20’ 00”, 6° 15’59”, 6° 15’ 00", 6° 17/02", &°
16'55” and 6° 19 59”; East of Longitudes -0° 40’ 00", -0° 38’ 23”, -0° 39° 34",
-0° 38" 19” and 0° 39° 42"; West of Longitudes -0° 38’ 00”, -0° 35’ 56”, -0° 35"

54", and -0° 36’ 40” in the Atiwa District of the Eastern Region of the Republic af. . ...

Ghana which piece or parcel of land is more particularly delineated on the plan
annexed hereto for the purposes of identification and not of limitation.
—_—> oO OO oe eee
[ .
t : i

IN WITNESS WHEREOF the parties hereto have executed this Agreementthe |,
day and year first above written.

SIGNED AND SEALED with the SEAL of the J
Ministry of Lands and Natural Resources and =]
DELIVERED by the said J
ALHAJI COLLINS DAUDA, Minister of J
Lands and Natural Resources for and on behalf]
of the Government of the Republic of Ghana =]

J

in the presence:

one

g i

RESOURCES
The COMMON SEALSTAMP of the said
XTRA-GOLD MINING LIMITED
was affixed to these presents and the same
were DELIVERED in the presence of:

XTRA-GOLD MINING LIMITED.
RO. BOX C5239 ,
CANTONMENTS, ACCRA

of bof —
Uicto rl, Ma ante WA Cle mak

DIRECTOR/SECRETARY MANAGING DIRECTOR

—=—S>= oOo ae oO are ee
ese eee eee

a case iliomener filiienee Wittens tienen ties tilled

fe
Dated this.scccssssssssvessesecesssesseses day ot i Se ind 2014

GOVERNMENT OF THE REPUBLIC OF GHANA
AND
XTRA-GOLD MINING LIMITED

TERM: FOURTEEN (14) YEARS

COMMENCEMENT: G- |- De tl

expIrY DATE: S& - =| 7 por
FILE NO: PL.5/140
SOLICITOR OF THE
SUPREME COURT
GHANA

of
[
[
[
[
[
[
[
[
[
[
[
[
|
|
|
|
|

_
GOVERNMENT OF THE REPUBLIC OF GHANA

AND

XTRA-GOLD MINING LIMITED

MINING LEASE

TERM: FOURTEEN (14) YEARS

COMMENCEMENT: G- I- Jet!

EXPIRYDATE: 6 - | - o> orS
FILENO: PL.5/140
SOLICITOR OF THE
SUPREME COURT
GHANA

-?

—
THE HON.
MINISTER OF LANDS AND NATURAL RESOURCES

t
: : XTRA-GOLD MINING UMITED
* 0, BOX G-5239
“saa {TONMENTS, ACCRA
t
%
| -
|

onogss o009s2

